Exhibit 10.1

DRIL-QUIP, INC.

STOCK COMPENSATION PROGRAM FOR DIRECTORS

This Dril-Quip, Inc. Stock Compensation Program for Directors (this “Program”)
under the 2004 Incentive Plan of Dril-Quip, Inc., as amended and restated
effective as of May 10, 2012 (the “Plan”), was adopted by the Board of Directors
of Dril-Quip, Inc. (the “Company”), effective as of June 16, 2014 (“Effective
Date”).

ARTICLE 1

PURPOSE

The purpose of this Program is to provide a means for the non-employee members
(“Directors”) of the Company’s Board of Directors (the “Board”) to elect to
receive all or a portion of their fees in the form of Restricted Stock under the
Plan (or any successor plan which permits such awards) in an amount equal to
125% of such fees in lieu of cash. The Plan provides authority for the Board to
grant Awards (other than Incentive Options) to each Director. The Plan and this
Program are intended to encourage Directors to acquire and hold Common Stock to
strengthen the mutuality of interests between the Directors and the Company’s
other stockholders.

ARTICLE 2

DEFINITIONS

Capitalized terms herein have the meaning specified in the Plan. In addition,
the following are defined terms wherever they appear in this Program:

 

  2.1 “Change in Control” shall mean (i) there shall have occurred an event
required to be reported with respect to the Company in response to Item 6(e) of
Schedule 14A of Regulation 14A (or in response to any similar item or any
similar schedule or form) promulgated under the Exchange Act, whether or not the
Company is then subject to such reporting requirement; (ii) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act) shall have
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 30% or more of
the combined voting power of the Company’s then outstanding voting securities;
(iii) the Company is a party to a merger, consolidation, sale of assets or other
reorganization, or a proxy contest, as a consequence of which members of the
Board in office immediately prior to such transaction or event constitute less
than a majority of the Board thereafter; or (iv) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board (including, for this purpose, any new director whose election or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period) cease for any reason to constitute at least a
majority of the Board.



--------------------------------------------------------------------------------

  2.2 “Conversion Amount” shall mean an amount equal to 125% of the Director
Fees earned for a calendar quarter.

 

  2.3 “Conversion Price” shall mean the Fair Market Value of a share of Common
Stock as of the last day of the calendar quarter for which the Director Fees are
attributable.

 

  2.4 “Director Fees” shall mean the compensation to which a Director is
entitled as a retainer for his or her services as a member of the Board during
the calendar year, including fees paid for attending Board meetings or for
serving on or attending meetings of Board committees. Director Fees shall not
include (i) reimbursements of expenses or (ii) any other amounts paid to a
Director by the Company or a Subsidiary for services rendered to the Company or
the Subsidiary in a capacity other than as a Director.

 

  2.5 “Restricted Stock Election” shall mean an irrevocable election pursuant to
Article 5 to waive all or a specified percentage of each installment of Director
Fees for any calendar year and receive shares of Restricted Stock under the
Plan.

 

  2.6 “Restricted Stock Election Percentage” shall mean twenty-five percent
(25%), fifty percent (50%), seventy-five percent (75%), or one hundred percent
(100%), as elected by a Director on a Restricted Stock Election.

ARTICLE 3

SOURCE OF SHARES

Shares of Common Stock granted or issued under this Program are issued under the
Plan and shall be subject to, and count against, the limits on the number of
such shares available under the Plan.

ARTICLE 4

ADMINISTRATION

The Board shall administer this Program; provided, however, that ministerial
actions such as processing Restricted Stock Elections shall be carried out by
the Committee or its delegate. Restricted Stock granted pursuant to this Program
shall be administered as provided in the Plan.

 

2



--------------------------------------------------------------------------------

ARTICLE 5

PARTICIPATION; ELECTIONS

5.1 Participation. Each Director shall be eligible to participate in this
Program. A Director shall become a Participant for purposes of this Program upon
his or her timely submission of an executed Restricted Stock Election with
respect to an upcoming calendar year (or, in the circumstances set forth in
Section 5.3 below, the balance of the calendar year).

5.2 Restricted Stock Election. A Restricted Stock Election shall be made on a
written or electronic form approved by the Committee and delivered to the
Company. The Director’s election to receive Restricted Stock in lieu of cash
shall specify the Restricted Stock Election Percentage of each installment of
his or her Director Fees paid in respect of service provided in the upcoming
calendar year (or, in circumstances set forth in Section 5.3 below, for the
balance of the calendar year). The Restricted Stock Election shall be executed
prior to the commencement of the calendar year to which it applies, and may be
amended or revoked prior to the commencement of such calendar year (that is, no
later than December 31st of such preceding calendar year or such earlier date as
established by the Committee), but shall be irrevocable and may not be revoked
or amended thereafter.

5.3 2014 Calendar Year and New Directors. The foregoing notwithstanding, for the
2014 calendar year (in which this Program was adopted by the Board), a Director
may make a Restricted Stock Election prior to the commencement of the third
calendar quarter of 2014 (that is, prior to July 1, 2014) and such election
shall be effective for Director Fees earned for the third calendar quarter and
the fourth calendar quarter of 2014. Such election shall be irrevocable as of
June 30, 2014 (or such earlier date established by the Committee). Any
individual who initially becomes a Director after the Effective Date may execute
a Restricted Stock Election during the first thirty (30) days following the date
he or she was elected a Director with respect to such election year. The
Restricted Stock Election shall apply with respect to Director Fees earned
during the calendar quarters commencing after making such election for the
calendar year during which he or she was elected to the Board. Thereafter, the
participation and election provisions in Sections 5.1 and 5.2 shall apply.

ARTICLE 6

RESTRICTED STOCK AWARDS

6.1 Shares of Restricted Stock. A Director who timely makes a Restricted Stock
Election for a calendar year (or partial calendar year), as provided in Article
5 above, shall receive for each calendar quarter during such calendar year (or
partial calendar year) as of the first business day following the end of the
calendar quarter (the “Award Date”), the number of shares of Restricted Stock
equal to the result of (i) the Conversion Amount for such calendar quarter,
divided by (ii) the Conversion Price for such calendar quarter (with the result
rounded down to the next whole share). The shares of Restricted Stock shall be
subject to the vesting requirements of this Section 6.1 and other terms of this
Program, the Plan and the Restricted Stock Election.

 

3



--------------------------------------------------------------------------------

The shares of Restricted Stock granted as described above shall be delivered to
the Director’s account at the Company’s stock plan administrator (currently
Solium Capital LLC) as of, or not later than the third business day following,
the Award Date. The cash amount of Director Fees otherwise payable for a
calendar quarter shall be reduced by the Restricted Stock Election Percentage in
effect for such calendar year (or partial year).

Except as provided below, a Director’s Restricted Stock shall vest, and all
restrictions on the shares shall lapse, as of January 1st of the second calendar
year following the calendar year to which the Director’s Restricted Stock
Election applies (the “Vesting Date”); provided, however, that the Director has
continuously served as a member of the Board from the Award Date through the
Vesting Date. If the Director does not continuously serve as a member of the
Board until the Vesting Date, then, except as provided below, all shares of
Restricted Stock shall be forfeited immediately after the Director ceases to be
a member of the Board. The foregoing notwithstanding, a Director’s shares of
Restricted Stock shall vest, and all restrictions on the shares shall lapse, as
of the date (x) of (i) the Director’s death, (ii) the shareholder meeting where
the Director was nominated to continue to serve as a member of the Board but
failed to be reelected or (iii) a Change in Control; provided, however, that the
Director has continuously served as a member of the Board from the Award Date
through such date or (y) that the Director ceases to be a member of the Board,
but only if such vesting is approved by the Committee.

As soon as administratively feasible following the Vesting Date, the Company
will cause to be removed from the Director’s account that holds the Restricted
Stock the restrictions or, if requested in writing to the Committee, cause to be
issued and delivered to the Director (in certificate or electronic form) shares
of Common Stock equal to the number of shares of Restricted Stock that have
vested (and provided that the Restricted Stock has not been forfeited prior to
the date such restrictions lapsed).

For example, if a Director elected to have all of his or her Director Fees for
2015 paid in shares of Restricted Stock and such Director Fees are $21,500 per
calendar quarter, then as of April 1, 2015 (the Award Date), for the first
quarter of 2015, assuming the Conversion Price is $110 per share, the Director
shall be granted 244 shares of Restricted Stock (($21,500 x 1.25)/$110, rounded
down) with a Vesting Date as of January 1, 2017.

6.2 Terms and Conditions of Awards. Each Restricted Stock Award shall be subject
to the terms, conditions, and limitations of this Program, any other terms,
conditions or limitations as shall have been approved by the Board, and the
terms and conditions of the Plan. In the event that any provision of this
Program conflicts with the Plan, the provisions of the Plan shall control. The
Director acknowledges receipt of a copy of the Plan and agrees that all
decisions under and interpretations of the Plan by the Committee shall be final,
binding and conclusive upon the Director.

6.3 Voting and Dividend Rights. During the period in which the restrictions
provided herein are applicable to the Restricted Stock, the Director shall have
the right to vote the shares of Restricted Stock and to receive any cash
dividends paid with respect thereto unless and until forfeiture thereof. Any
dividend or distribution payable with respect to shares of Restricted Stock that
shall be paid or distributed in shares of Common Stock shall be subject to the
same restrictions provided for herein, and the shares so paid or distributed
shall be deemed Restricted Stock subject to all terms and conditions herein. Any

 

4



--------------------------------------------------------------------------------

dividend or distribution (other than cash or Common Stock) payable or
distributable on shares of Restricted Stock, unless otherwise determined by the
Committee, shall be subject to the terms and conditions of this Program to the
same extent and in the same manner as the Restricted Stock is subject; provided
that the Committee may make such modifications and additions to the terms and
conditions (including restrictions on transfer and the conditions to the timing
and degree of lapse of such restrictions) that shall become applicable to such
dividend or distribution as the Committee may provide in its absolute
discretion.

6.4 Adjustments. As provided in Section 16 of the Plan, certain adjustments may
be made to the Restricted Stock upon the occurrence of events or circumstances
described in Section 16 of the Plan. Without limiting the generality of the
foregoing, and except as otherwise provided in the Plan, in the event of any
merger, consolidation, reorganization, recapitalization, reclassification or
other capital or corporate structure change of the Company, the securities or
other consideration receivable for or in conversion of or exchange for shares of
Restricted Stock shall be subject to the terms and conditions of this Program to
the same extent and in the same manner as the Restricted Stock is subject;
provided that the Committee may make such modifications and additions to the
terms and conditions (including restrictions on transfer and the conditions to
the timing and degree of lapse of such restrictions) that shall become
applicable to the securities or other consideration so receivable as the
Committee may provide in its absolute discretion.

ARTICLE 7

GENERAL PROVISIONS AND TERMS

7.1 Nontransferability. Except as expressly provided in the Plan, shares of
Restricted Stock granted under this Program pursuant to any election are
non-transferable and may not otherwise be assigned, pledged, hypothecated or
otherwise disposed of and shall not be subject to execution, attachment or
similar process. Upon any attempt to effect any such disposition, or upon the
levy of any such process, shares of Restricted Stock provided under this Program
shall immediately become null and void, and the shares of Restricted Stock shall
be immediately forfeited to the Company.

7.2 Compliance with Legal and Trading Requirements. The Plan and this Program
shall be subject to all applicable laws, rules and regulations, including but
not limited to, federal and state laws, rules and regulations, and to such
approvals by any regulatory or governmental agency as may be required. The
transfer by a Director of Common Stock distributed pursuant to this Program will
be subject to such restrictions as the Committee deems necessary or desirable in
connection with federal or state securities laws, and Common Stock certificates
may bear a legend setting forth any such restriction.

7.3 Amendment or Termination. The Board may amend, alter, suspend, discontinue,
or terminate this Program at any time without the consent of stockholders of the
Company or individual Directors; provided, however, that any amendment of
outstanding Restricted Stock Awards under this Program shall be governed by the
Plan.

7.4 No Right to Remain on the Board. Neither the terms of Plan nor this Program
shall be deemed to give any individual a right to remain a Director of the
Company or create any obligation on the part of the Board to nominate any
Director for reelection by the stockholders of the Company.

 

5



--------------------------------------------------------------------------------

7.5 Construction; Governing Law. This Program and actions taken pursuant to this
Program shall be subject to all terms of the Plan that are not specifically
inconsistent with the provisions of this Program, including rules of
construction and governing law.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
June 16, 2014, by its duly authorized officer pursuant to prior action taken by
the Board.

 

DRIL-QUIP, INC. By:  

/s/ James C. Webster

Name:   James C. Webster Title:   Vice President, General Counsel & Sec.

 

6